B. F. SAFFOLD, J.
The act “to suppress murder, lynching, and assaults and batteries,” approved December 28, 1868, is not unconstitutional.—Gunter v. Dale County, 44 Ala. 639.
The penalties given by it against a county are not such claims as are required to be presented to the court of county commissioners before suit is brought. — Dale County v. Gunter, 46 Ala. 118.
*412The demurrer of the plaintiff to the defendant's pleasS Was properly sustained. 3?he fourth, fifth and sixth pleas amounted to the general issue. The second and third presented the same issues contained in the demurrer to the complaint, and considered in the first two propositions above stated.
The rule of examination in respect to an impeached witness, as declared in Ward v. The State, 28 Ala. 53, seems to be just and proper. The general character of a witness for truth and veracity is often só intermixed with his general moral character in the mind of an impeaching; or sustaining witness as to be undistinguishable by himself. Besides, the point and purpose of the examination is attained by the concluding portion of the question, whether, from such knowledge, he would believe him on his oath.
The plaintiff, who was examined as a witness in his own behalf, was allowed to ask a witness called to impeach his testimony, on cross-examination, whether he did not know from rumor that the plaintiff had many enemies in his neighborhood? The answer was, that from rumor he was of the opinion that the plaintiff had some enemies in the neighborhood- The plaintiff had sworn that while in his own field he had been shot at and severely wounded by twenty or thirty persons in disguise. The defendant sought to discredit this story, by showing that he was unworthy of belief. The question and answer objected to certainly tended to corroborate his statement under very peculiar circumstances. His complaint was, that ho had been injured by persons unknown and disguised, and he proved by this impeaching witness that he had unknown and concealed enemies- Those who would select such a mode of injuring or killing another, would also conceal their animosity towards him, as well as their participation in the crime; and the fact that there Was a popular report, or current story, with or without any known authority for the truth of it, that a person had such enemies, would tend greatly to strengthen his evidence that he had been attacked by such persons.
The judgment is affirmed.